Title: From Alexander Hill Everett to Louisa Catherine Johnson Adams, 11 August 1811
From: Everett, Alexander Hill
To: Adams, Louisa Catherine Johnson



Stockholm. August. 11. 1811.

I have a thousand apologies to make to you, Madam, for not having troubled you sooner with a line, which to avoid fatiguing you, I omit altogether—In fact I have as yet met with nothing of sufficient importance to deserve your attention and I can hardly flatter myself that you will find any thing here to repay the pain of reading. To be sure, I should pity the man, who could travel from Petersburgh to Åbo and say “it is all barren” whereas, on the contrary it is in many parts remarkably fertile and I suspect the man who should apply the above remarks to this country would make a greater mistake than the original grumbler, that said it of the land between Dan and Beersheba. Nevertheless, there is very little of such food, as travellers love to feed on and ladies love to read of. No adventures of Knight-errantry; no souvenirs from those good old days, when the men were all brave and the women all beautiful—Here and there, indeed, one may see a moated castle or a garrisoned fort, but they are appropriated merely to the vulgar purpose of defending a town and make no pretentions to the honour of harbouring ghosts and spectres or of re-echoing the sighs and cries of any imprisoned damsel—To an admirer of nature in all her forms one of the most interesting objects, that can occur on this journey is the beauty of the Swedish women, which, I suppose, is now so well established by universal consent, that it would be almost a proof of heresy in taste not to corroborate the story.—I am aware, that it is in some measure, transgressing the rules of nice propriety in addressing one lady to speak of the beauty of another, but I am also aware that your enlightened mind is equally above such miserable jealousies and such rules made only for those that stand in need of leading-strings. I therefore observe without hesitation, that immediately on passing the ancient boundary-line between Russian and Swedish Finnland, and particularly in the town, which has the honour of bearing your name the first on the Swedish side, there is a very remarkable improvement in the aspect of its female face divine for I have remarked that the beauty of the Swedish ladies is rather in their complexion and face than their form, tho’ the latter could not well be inferior to that of their immeasurable neighbors. It would be wrong to say, that I met with no interesting object on the route. On the contrary I was highly pleased and interested with the peaceful contentment and pastoral happiness of an old Corycian, that I met with on one of the rucks in the bay of Åbo, whom I mentioned in my letter to Mr. Adams a few days since. In rambling through his fields I plucked by accident a head of clover, attracted by the blossom. Afterwards as I held it in my hand it reminded me of the clover we were all hunting for the day before I left Petersburgh and I said to myself, Now it would be droll enough, if on this sprig, which I plucked by accident, there should be a four-leaved one.—There was however and I preserved it carefully between the leaves of Martin Luthers German Bible and have now the honour of inclosing it to you in the hope that it will bring you a great deal of good fortune and Glüsh.
I have not sufficiently digested in my brain the chaos of different things I have seen at Stockholm to be able to give you a rational account of it—I was very sorry that Mr. deCabre was not arrived, from whose acquaintance I expected a great deal of pleasure—Perhaps it may be amusing to hear a little of Col. Burr, with whom you are so well acquainted. I know the gentleman, with whom he resided the year that he passed here. He says, that the Col. lived very sparingly, appeared to be rather unhappy, was still however amiable and attentive to its fair, so much so that the cuisuilre of this French gentleman was deeply touched with its belle passions, and after the departure of Col. B. talked strongly of following him. Tho’ she was neither handsome nor cleanly, she had a sensible heart. “Ah, why should fate such pleasure have, Life’s dearest bands untwining
And why so sweet a flower as love
Depend on fortune’s shining.”
Speaking of love and a sweet flower naturally reminds me of Miss Johnson. I beg you to present my best regards to her, which, if I had time, I would throw into rhyme. It is my firm resolution not to submit to the usual fortune of travellers, that of being forgotten at the first port. Charles, I trust, is in good health. If I were better informed of the actual state of things, perhaps I might find myself authorized to make an enquiry for the health of a certain mysterious personage, already perhaps designated as la nouvelle alas Discretion however seals my lips in expectation of farther intelligence.
